CAMPBELL, J.,
delivered the opinion of the court.
The plea in bar of this appeal is good, and must cause a dismissal of the appeal. It discloses the facts that the appellants were complainants in a chancery suit, and obtained a decree against the appellee, who appealed to this court, and sought to have said decree reversed ; but his appeal was resisted by the appellants, who were then appellees, and said decree was affirmed by the judgment of this court; and subsequently the appellants prayed and obtained this appeal. When a complainant obtains a decree, but not for all the relief prayed by his bill, and the respondent appeals, if the complainant desires a more favorable decree he must enter a cross-appeal, so that he may be heard when the decree is considered by the Supreme Court. He cannot resist the appeal, obtain an affirmance of the decree, and afterwards prosecute an appeal from the decree which he insisted should be affirmed. If the decree *514appealed from is reversed, it is thereby vacated and annulled, and there is nothing afterwards to appeal from. If it is affirmed or modified, it at once becomes the judgment of this court, and cannot be the subject of another appeal. Corning v. Troy Factory, 15 How. (U. S.) 451. - Interest reipublicce ut sit finis Utiwm.

Demurrer overruled and appeal dismissed.

Simrall, C. J., having been of counsel below, tabes no part in this decision.